935 F.2d 279
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Fred SHUFFLER and National Air Traffic ControllersAssociation, MEBA/NMU, AFL-CIO, Petitioners,v.DEPARTMENT OF TRANSPORTATION and Federal AviationAdministration, Respondents.
No. 90-3483.
United States Court of Appeals, Federal Circuit.
April 11, 1991.

Before LOURIE, CLEVENGER and RADER, Circuit Judges.
ON MOTION
ORDER
LOURIE, Circuit Judge.


1
The Department of Transportation moves for a remand to correct an "inadvertent oversight," i.e. to submit to the arbitrator evidence of the Office of Personnel Management's (OPM's) approval of the Federal Aviation Administration's (FAA's) Performance Appraisal System.  Shuffler et al. oppose the motion.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
The Department of Transportation's motion for remand is hereby granted in modified form and the case is remanded to the arbitrator to consider whether to accept new evidence on the issue of OPM's approval of the FAA's Performance Appraisal System.